DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the final office action on the merits of Application No. 16/617,351 filed on 11/26/2019. Amendment filed on 04/23/2021 has been acknowledged. Claims 1-8 as originally filed, and claims 9-14, as newly filled, are currently pending and have been considered below. Claims 1, 7, and 8 are independent claim. Claims 1, 2, 6, 7 and 8 are amended.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The certified copy has been filed with application no. JP2017-108974, filed on 06/01/2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/25/2021 has been considered. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the 

Claims 1-7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshiki et al. (JP 2010236653 A)(hereinafter “Yoshiki”) in view of Kauffeldt et al. (US 2018/0298957 A1)(hereinafter “ Kauffeldt”).
Regarding claim 1, Yoshiki discloses a clutch apparatus (e.g. 10, fig. 1) that transmits and shuts off rotary drive power of a driving shaft (not shown in figure) to a driven shaft (e.g. 58), the clutch apparatus comprising: 
a plurality of clutch plates (e.g. 13b) being ring shaped-flat plates (see para 11) placed facing a plurality of friction plates (e.g. 13a) that are rotationally driven (e.g. via 16) by rotary drive (e.g. 17) of the driving shaft (not shown in figure), 
 the plurality of clutch plates including internal teeth (e.g. 13 c) on inner peripheral portions of the flat plates; 
a center clutch (e.g. 12) coupled to the driven shaft (e.g. 58), the center clutch including external teeth (e.g. 25) mating with the internal teeth (e.g. 13c) of part of the plurality of the clutch plates (e.g. 12); and 
a pressure clutch (e.g. 14) including external teeth (see fig. 2, has no element numeral) mating with the internal teeth (e.g. 13c) of other part of the plurality of the clutch plates (e.g. 12), the pressure clutch being configured to be placed adjacent to the center clutch in such a manner as to be displaceable in directions coming closer to and being separated from the 
in the center clutch and the pressure clutch,
 each end surface facing each other is formed flat without protrusions or indentations (see fig. 2, 4 and 13), and
each of the external teeth (e.g. 25) is formed on the same tip circle as each other (see fig. 2), 
the pressure clutch comprises a run-off (e.g. concave section of 45, fig. 13), and 
the center clutch comprises a protruding tooth (e.g. the convex section of 48, fig. 13)  which is at least one of the external teeth of the center clutch, the protruding tooth extending in such a manner as to overhang the run-off.
Yoshiki teaches all the elements as mentioned above but fails to disclose a run-off formed by omitting at least one of the external teeth of the pressure clutch, the run-off being a smooth arc surface which is connected directly to two bottom lands of two of the external teeth of the pressure clutch adjacent to the run-off in a circumferential direction of the run-off in such a manner as to be level with the two bottom lands.
However, Kauffeldt teaches a shift element wherein outer clutch disk (e.g. 111, fig. 7) has non-toothed area (e.g. 141, fig. 7,  see para 66 of Kauffeldt) which is formed by omitting at least one of the external teeth of the pressure clutch, the run-off being a smooth arc surface which is connected directly to two bottom lands of two of the external teeth of the pressure clutch adjacent to the run-off in a circumferential direction of the run-off in such a manner as to 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Yoshiki by substituting the run-off as taught by  Kauffeldt so that the any kind imbalances of the disks can be reduced and therefore, enhance the performance and reliability of the clutch assembly.
As modified, the clutch assembly would have a run-off formed by omitting at least one of the external teeth of the pressure clutch, the run-off being a smooth arc surface which is connected directly to two bottom lands of two of the external teeth of the pressure clutch adjacent to the run-off in a circumferential direction of the run-off in such a manner as to be level with the two bottom lands.
Regarding claim 2, Yoshiki discloses the clutch apparatus (e.g. 10, fig. 1) as modified according to claim 1, wherein
 the center clutch and the pressure clutch include a cam mechanism having a pair of cam surfaces (36a/b or 34a/b, fig. 7 and fig. 8, respectively and (42a/b or 43a/b, fig. 11 and 12, respectively),
 	the pair of cam surfaces brings the pressure clutch closer to or separate the pressure clutch from the center clutch to reinforce or reduce a pressing force of the pressure clutch on one of the plurality of friction plates or one of the plurality of clutch plates upon the center clutch and the pressure clutch rotating relatively to each other (see para 6, line 1-14).
Regarding claim 3, Yoshiki discloses the clutch apparatus (e.g. 10, fig. 1) as modified according to claim 2, wherein the protruding tooth is formed adjacent to the cam surface formed on the center clutch or the pressure clutch (see fig. 3).
Regarding claim 4, Yoshiki discloses the clutch apparatus (e.g. 10, fig. 1) as modified according to claim 1, wherein the run-off is formed over an entire area of the external tooth in a face width direction.
Regarding claim 5, Yoshiki discloses the clutch apparatus (e.g. 10, fig. 1) as modified according to claim 1, wherein the protruding tooth is formed on the center clutch or the pressure clutch, whichever holds more clutch plates.
Regarding claim 6, Yoshiki discloses the clutch apparatus (e.g. 10, fig. 1) as modified according to claim 1, wherein the center clutch or the pressure clutch where the protruding tooth is formed in such a manner that bottom lands on both sides of the protruding tooth in a circumferential direction of the central clutch or the pressure clutch where the protruding tooth is formed are recessed inward with respect to a root circle of the external teeth where the protruding tooth is formed (see fig. 3).
Regarding claim 7, Yoshiki discloses a clutch apparatus (e.g. 10, fig. 1) that transmits and shuts off rotary drive power of a driving shaft (not shown in figure)  to a driven shaft (e.g. 58), the clutch apparatus comprising: 
a plurality of clutch plates (e.g. 13b) being ring shaped-flat plates (see para 11) placed facing a plurality of friction plates (e.g. 13a) that are rotationally driven (e.g. via 16) by rotary drive (e.g. 17) of the driving shaft (not shown in figure), 

a center clutch (e.g. 12) coupled to the driven shaft (e.g. 58), the center clutch including external teeth (e.g. 25) mating with the internal teeth (e.g. 13c) of part of the plurality of clutch plates (e.g. 12); and 
a pressure clutch (e.g. 14) including external teeth (see fig. 2, has no element numeral) mating with the internal teeth (e.g. 13c) of other part of the plurality of clutch plates (e.g. 12), the pressure clutch being configured to be placed adjacent to the center clutch in such a manner as to be displaceable in directions coming closer to and being separated from the center clutch, and press one of the plurality of friction plate or one of the plurality of clutch plates, wherein 
in the center clutch and the pressure clutch,
 each end surface facing each other is formed flat without protrusions or indentations (see fig. 2, 4 and 13), and 
each of the external teeth (e.g. 25) is formed on the same tip circle as each other (see fig. 2), 
the pressure clutch comprises a run-off (e.g. concave section of 45, fig. 13), and 
the center clutch comprises a protruding tooth (e.g. the convex section of 48, fig. 13), as at least one tooth of the external teeth of the center clutch, the protruding tooth extending in such a manner as to overhang the run-off.

However, Kauffeldt teaches a shift element wherein outer clutch disk (e.g. 11, fig. 7) has non-toothed area (e.g. 141, fig. 7, see para 66 of Kauffeldt) which is formed by omitting at least one of the external teeth of the pressure clutch, the run-off being a smooth arc surface which is connected directly to two bottom lands of two of the external teeth of the pressure clutch adjacent to the run-off in a circumferential direction of the run-off in such a manner as to be level with the two bottom lands so that the imbalances of the disks at least approximately cancel each other out and therefore, the shift element has no imbalance or at least a clearly reduced imbalance. (see abstract of Kauffeldt).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Yoshiki by substituting the run-off as taught by  Kauffeldt so that the any kind imbalances of the disks can be reduced and therefore, enhance the performance and reliability of the clutch assembly.
As modified, the clutch assembly would have a run-off formed by omitting at least one of the external teeth of the pressure clutch, the run-off being a smooth arc surface which is connected directly to two bottom lands of two of the external teeth of the pressure clutch adjacent to the run-off in a circumferential direction of the run-off in such a manner as to be level with the two bottom lands.
Regarding claim 9, Yoshiki discloses the clutch apparatus (e.g. 10, fig. 1) as modified according to claim 1, wherein a portion of the center clutch inward with respect to the external teeth of the center clutch is flat without protrusions or indentations, and a portion of the pressure clutch, which faces the portion of the center clutch, inward with respect to the external teeth of the pressure clutch is flat without protrusions or indentations. (see fig. 4 and fig. 13)
Regarding claim 10, Yoshiki discloses the clutch apparatus (e.g. 10, fig. 1) as modified according to claim 7, wherein a portion of the center clutch inward with respect to the external teeth of the center clutch is flat without protrusions or indentations, and a portion of the pressure clutch, which faces the portion of the center clutch, inward with respect to the external teeth of the pressure clutch is flat without protrusions or indentations. (see fig. 4 and fig. 13)
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshiki et al. (JP 2010236653 A)(hereinafter “Yoshiki”) in view of Kauffeldt et al. (US 2018/0298957 A1)(hereinafter “ Kauffeldt”).
Regarding claim 8, Yoshiki discloses a clutch apparatus (e.g. 10, fig. 1) that transmits and shuts off rotary drive power of a driving shaft (not shown in figure)  to a driven shaft (e.g. 58), the clutch apparatus comprising: 
a plurality of clutch plates (e.g. 13b) being ring shaped-flat plates (see para 11) placed facing a plurality of friction plates (e.g. 13a) that are rotationally driven (e.g. via 16) by rotary drive (e.g. 17) of the driving shaft (not shown in figure), 

a center clutch (e.g. 12) coupled to the driven shaft (e.g. 58), the center clutch including external teeth (e.g. 25) mating with the internal teeth (e.g. 13c) of part of the plurality of clutch plates (e.g. 12); and 
a pressure clutch (e.g. 14) including external teeth (see fig. 2, has no element numeral) mating with the internal teeth (e.g. 13c) of other part of the plurality of clutch plates (e.g. 12), the pressure clutch being configured to be placed adjacent to the center clutch in such a manner as to be displaceable in directions coming closer to and being separated from the center clutch, and press one of the plurality of friction plate or one of the plurality of clutch plates, wherein 
in the center clutch and the pressure clutch,
 each end surface facing each other is formed flat without protrusions or indentations (see fig. 2, 4 and 13), and 
each of the external teeth (e.g. 25) is formed on the same tip circle as each other (see fig. 2), 
the pressure clutch comprises a run-off (e.g. concave section of 45, fig. 13), and 
the center clutch comprises a protruding tooth (e.g. the convex section of 48, fig. 13), as at least one tooth of the external teeth of the center clutch, the protruding tooth extending in such a manner as to overhang the run-off.

However, Kauffeldt teaches a shift element wherein outer clutch disk (e.g. 111, fig. 7) has non-toothed area (e.g. 141, fig. 7, see para 66 of Kauffeldt) which is formed by omitting at least one of the external teeth of the pressure clutch, the run-off being a smooth arc surface which is connected directly to two bottom lands of two of the external teeth of the pressure clutch adjacent to the run-off in a circumferential direction of the run-off in such a manner as to be level with the two bottom lands so that the imbalances of the disks at least approximately cancel each other out and therefore, the shift element has no imbalance or at least a clearly reduced imbalance. (see abstract of Kauffeldt).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Yoshiki by substituting the run-off as taught by  Kauffeldt so that the any kind imbalances of the disks can be reduced and therefore, enhance the performance and reliability of the clutch assembly.
Yoshiki discloses all the elements of the invention as mentioned above, except a run-off having the external teeth of the center clutch, part of the external teeth being omitted, and a protruding tooth protruding, as at least one tooth of the external teeth of the pressure clutch, in such a manner as to overhang the run off.
In re Japikse, 86 USPQ 70 and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167 so that it is possible to prevent the clutch plates from coming off the center clutch or pressure clutch. 
As modified, the clutch assembly would have a run-off formed by omitting at least one of the external teeth of the pressure clutch, the run-off being a smooth arc surface which is connected directly to two bottom lands of two of the external teeth of the pressure clutch adjacent to the run-off in a circumferential direction of the run-off in such a manner as to be level with the two bottom lands.
Regarding claim 11, Yoshiki discloses the clutch apparatus (e.g. 10, fig. 1) according to claim 8, wherein a portion of the center clutch inward with respect to the external teeth of the center clutch is flat without protrusions or indentations, and a portion of the pressure clutch, which faces the portion of the center clutch, inward with respect to the external teeth of the pressure clutch is flat without protrusions or indentations. (see fig. 4 and 13)
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshiki et al. (JP 2010236653 A)(hereinafter “Yoshiki”) in view of Kauffeldt et al. (US 2018/0298957 A1)(hereinafter “ Kauffeldt”) and further in view of Yoshimoto et al. (US 2015/0337910 A1)
Regarding claim 12, Yoshiki discloses the clutch apparatus (e.g. 10, fig. 1) as modified according to claim 1 teaches all the elements of the invention, but fails to disclose the center 
Yoshimoto teaches a power transmitting apparatus (fig. 1) wherein the  clutch member (4) comprises a center-side end surface being continuously flat (see fig. 1) without protrusions or indentations throughout a whole circumference of the center clutch and the pressure member (5, fig. 4) comprises a pressure-side end surface facing the center-side end surface, the pressure-side end surface being continuously flat (fig. 1) without protrusions or indentations throughout a whole circumference of the pressure clutch so that the pressure member 5 can be axially movably mounted on the clutch member 4 and can press-contact the driving-side clutch discs 6 and the driven side clutch discs 7 and release the press-contacting force between the driving-side clutch discs and the driven-side clutch disc according to axial movement of the pressure member relative to the  clutch member (see para 44 of Yashimoto) and therefore, enhance the reliability of rotational power transmission can be improved. (See para 46 of Yoshimoto)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Yoshiki by substituting the center-side end surface of clutch member and the pressure-side end surface of the pressure member as taught by Yoshimoto so that the reliability of rotational power transmission can be improved by 
As modified, the clutch apparatus would have the center clutch comprises a center-side end surface being continuously flat without protrusions or indentations throughout a whole circumference of the center clutch, except the protrusion tooth, and the pressure clutch comprises a pressure-side end surface facing the center-side end surface, the pressure-side end surface being continuously flat without protrusions or indentations throughout a whole circumference of the pressure clutch. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshiki et al. (JP 2010236653 A)(hereinafter “Yoshiki”) in view of Kauffeldt et al. (US 2018/0298957 A1)(hereinafter “ Kauffeldt”) and further in view of Yoshimoto et al. (US 2015/0337910 A1)
Regarding claim 13, Yoshiki discloses the clutch apparatus (e.g. 10, fig. 1) as modified according to claim 7 teaches all the elements of the invention, but fails to disclose the center clutch comprises a center-side end surface being continuously flat without protrusions or indentations throughout a whole circumference of the center clutch, and the pressure clutch comprises a pressure-side end surface facing the center-side end surface, the pressure-side end surface being continuously flat without protrusions or indentations throughout a whole circumference of the pressure clutch. 
Yoshimoto teaches a power transmitting apparatus (fig. 1) wherein the  clutch member (4) comprises a center-side end surface being continuously flat (see fig. 1) without protrusions or indentations throughout a whole circumference of the center clutch and the pressure member (5, fig. 4) comprises a pressure-side end surface facing the center-side end surface, the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Yoshiki by substituting the center-side end surface of clutch member and the pressure-side end surface of the pressure member as taught by Yoshimoto so that the reliability of rotational power transmission can be improved by improving the contact surface of center-side end surface of the clutch and pressure-side end surface of the pressure member.
As modified, the clutch apparatus would have the center clutch comprises a center-side end surface being continuously flat without protrusions or indentations throughout a whole circumference of the center clutch, except the protrusion tooth, and the pressure clutch comprises a pressure-side end surface facing the center-side end surface, the pressure-side end surface being continuously flat without protrusions or indentations throughout a whole circumference of the pressure clutch. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshiki et al. (JP 2010236653 A)(hereinafter “Yoshiki”) in view of Kauffeldt et al. (US 2018/0298957 A1)(hereinafter “ Kauffeldt”) and further in view of Yoshimoto et al. (US 2015/0337910 A1)
Regarding claim 14, Yoshiki discloses the clutch apparatus (e.g. 10, fig. 1) as modified according to claim 8 teaches all the elements of the invention, but fails to disclose the center clutch comprises a center-side end surface being continuously flat without protrusions or indentations throughout a whole circumference of the center clutch, and the pressure clutch comprises a pressure-side end surface facing the center-side end surface, the pressure-side end surface being continuously flat without protrusions or indentations throughout a whole circumference of the pressure clutch. 
Yoshimoto teaches a power transmitting apparatus (fig. 1) wherein the  clutch member (4) comprises a center-side end surface being continuously flat (see fig. 1) without protrusions or indentations throughout a whole circumference of the center clutch and the pressure member (5, fig. 4) comprises a pressure-side end surface facing the center-side end surface, the pressure-side end surface being continuously flat (fig. 1) without protrusions or indentations throughout a whole circumference of the pressure clutch so that the pressure member 5 can be axially movably mounted on the clutch member 4 and can press-contact the driving-side clutch discs 6 and the driven side clutch discs 7 and release the press-contacting force between the driving-side clutch discs and the driven-side clutch disc according to axial movement of the pressure member relative to the  clutch member (see para 44 of Yashimoto) and therefore, enhance the reliability of rotational power transmission can be improved. (See para 46 of Yoshimoto)

As modified, the clutch apparatus would have the center clutch comprises a center-side end surface being continuously flat without protrusions or indentations throughout a whole circumference of the center clutch, except the protrusion tooth, and the pressure clutch comprises a pressure-side end surface facing the center-side end surface, the pressure-side end surface being continuously flat without protrusions or indentations throughout a whole circumference of the pressure clutch. 

Remarks and Response
Applicant's arguments filed April 23, 2021 have been fully considered but they are not persuasive per the reasons set forth below. The 112(b) rejection on claim 1 and 7previously set forth in the non-final office action mailed on February 24, 2021 have been withdrawn since claims 1 and 7 have been amended to address this indefiniteness rejection.

Response to Arguments
Regarding claim 1, 7 and 8, applicant argues “the Office action contends on page 4 that Yoshiki discloses such claim features, citing Fig. 2. It is respectfully submitted that Yoshiki Application No.: 16/617351 end surface facing each other is formed with concave portions 45 and convex portions 48. Yoshiki discloses that there is a step between a tooth constituting the concave portion 45 and a tooth constituting the convex portion 48, i.e., each end surface facing each other is not flat. See annotated Figs. 2 and 13 of Yoshiki below”. This is not persuasive. The end surface facing of 45 and 48 has some portion which is flat. (see fig. 13 and 4) , moreover regarding the claim feature  "in the center clutch and the pressure clutch, each end surface facing each other is formed flat without protrusions or indentations", for example the pressure plate has some portion of flat (e.g. 116a) and some portion of protrusion (e.g. 114) and indentations (e.g. 112a, 113a). As such the examiner respectfully disagrees.
Applicant argues “Claim 1 as amended further recites "one of the center clutch or the pressure clutch comprises a run-off formed by omitting at least one of the external teeth of the one of the center clutch or the pressure clutch, the run-off being a smooth arc surface which is connected directly to two bottom lands of two of the external teeth of the one of the center clutch or the pressure clutch adjacent to the run-off in a circumferential direction of the run-off in such a manner as to be level with the two bottom lands." Claim 7 as amended recites "the pressure clutch comprises a run-off formed by omitting at least one of the external teeth of the pressure clutch, the run-off being a smooth arc surface which is connected directly to two bottom lands of two of the external teeth of the pressure clutch This is not persuasive since a new reference has been used to address the newly added limitations (see rejection of claim 1 or 7 or 8).  As such the examiner respectfully disagrees.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Farhana Pervin whose telephone number is 571-272-4644.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 





/F.P./Examiner, Art Unit 3655

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655